Citation Nr: 1646701	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  09-41 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran had active air service from December 1984 to September 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge and accepted that hearing in lieu of an in-person hearing before a Member of the Board.  A transcript of that hearing has been associated with the claims file.  

This case was previously remanded by the Board in September 2011, January 2014, and July 2014.  In March 2016, the Board denied the issue on appeal and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court vacated the Board's March 2016 decision and remanded the matter to the Board for further consideration pursuant to a Joint Motion for Remand (JMR) dated in September 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the September 2016 Joint Motion, the parties acknowledged that in the March 2016 decision the Board determined that the examination opinions regarding the Veteran's left ankle disability, "when read in conjunction with one another, are adequate because the examiners thoroughly reviewed the claims file and discussed relevant evidence, considered the contentions of the Veteran and provided a thorough supporting rationale for the conclusions reached."  However, the parties found that the multiple examinations accorded to the Veteran remained deficient, despite the Board's attempt to obtain more clarifying data.  The parties agreed that on remand the Board may seek any additional evidence deemed necessary.  
Accordingly, the Veteran should be afforded a new VA examination to determine whether her left ankle disability is directly related to service as well as whether it was caused or aggravated by her service-connected right ankle disability or her service-connected status post left femur fracture with left hip osteoarthritis.  In rendering these opinions, the examiner must also address the Veteran's contentions, which are summarized below.  The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  The Board's notes that during the appeal period the Veteran's left ankle disability primarily has been diagnosed as chronic left ankle strain.  See, e.g., March 2014 VA examination.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of her left ankle disability.  The claims file must be made available to the examiner for review.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims file and examining the Veteran, the examiner must:

a.) Identify/diagnose all left ankle disabilities.

b.) Opine (for each identified left ankle disability) as to whether it is at least as likely as not (50 percent probability or more) that such disorder was incurred in service.  In rendering the opinion the examiner must address:
      
1.) Service treatment records that show that the Veteran was in a car accident in April 1990 and was hospitalized for 10 days for a left leg fracture and laceration above the left ankle, and has had recurring left leg pain.  See February 1991 examination.  On the report of medical history in August 1992 at separation from service, the Veteran checked the box indicating that she had swollen or painful joints.  The examiner noted that the Veteran had weak and painful ankles secondary to the femur fracture.  

2.) The Veteran's contentions that she first experienced left ankle pain and weakness following a motor vehicle accident during service in April 1990 (see October 2011 VA examination report), her left ankle disability was due to the rigors of service (see May 2011 Board hearing transcript), and her assertion that she has had left ankle pain ever since separation from service (see June 2010 VA examination report).  

c.) Opine as to whether it is at least as likely as not (50 percent probability or more) that any such left ankle disorder was caused or aggravated by the Veteran's service-connected chronic right ankle strain or her service-connected status post left femur fracture with left hip osteoarthritis.  If the Veteran is found to have a left ankle disability aggravated by either of these service-connected disabilities, the examiner should quantify the approximate degree of aggravation.  In rendering this opinion, the examiner must address the Veteran's contention that her service-connected chronic right ankle strain and her service-connected status post left femur fracture with left hip osteoarthritis cause her to put most of her weight onto her left ankle (see, e.g., May 2011 Board hearing transcript).  

The examiner is advised that the Veteran is competent to report her symptoms and history and that such reports must be acknowledged and considered in formulating any opinion.  Also, a clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, and her failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  She is advised that she has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

